Citation Nr: 0431159	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  02-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for additional disability as caused by VA medical or surgical 
treatment of a right inguinal hernia repair in August 1991.

2.  Entitlement to service connection for depression, claimed 
as secondary to residuals of the August 1991 right inguinal 
hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from March 1953 to May 1955.

The claims file contains a report of a rating decision in 
June 1996 wherein entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. A. § 1151 for claimed 
residuals of a right inguinal hernia repair was denied.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The RO denied entitlement to compensation benefits pursuant 
to the provisions of  38 U.S.C. A. § 1151 for the claimed 
residuals of a right inguinal hernia repair.  The RO also 
denied service connection for depression, claimed as 
secondary to the residuals of a right inguinal hernia repair.

As to the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. A. § 1151 for claimed 
residuals of a right inguinal hernia repair, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(CAVC) has made it clear that the Board must make a 
determination as to whether new and material evidence has 
been submitted to reopen a claim regardless of the RO's 
action in this regard.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in December 2002.  A transcript of his 
testimony is associated with the claims file.  

The issue of entitlement to compensation under 38 U.S.C. 
§ 1151 for claimed residuals of a right inguinal hernia 
repair on a de novo basis, and service connection for 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. A. § 1151 for claimed 
residuals of a right inguinal hernia repair when it issued an 
unappealed rating decision in June 1996.

2.  Evidence submitted since the June 1996 rating decision 
bears directly and substantially upon the issue of 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. A. § 1151 for claimed residuals of a 
right inguinal hernia repair, and by itself or in connection 
with the evidence previously of record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the June 1996 rating decision 
wherein the RO denied entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. A. § 1151 for 
residuals of a right inguinal hernia repair is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.159, 3.160 (2004), 
38 C.F.R. § 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified mainly at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
additional disability as caused by VA medical or surgical 
treatment of a right inguinal hernia repair in August 1991.
has been properly undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a grant of the benefit sought on appeal by the 
veteran, reopening his claim of service connection for PTSD.  

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of the claim.  Bernard, 
supra.


Criteria

Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  




A final and binding agency decision shall not be subject to 
revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  (effective prior to August 29, 2001).




It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the 
claim and is not merely cumulative of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(38 C.F.R. § 3.156(a)).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim was filed in April 2001, the new 
criteria do not apply to his claim.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


38 U.S.C.A. § 1151

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers from an injury, or an aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151.

In 1991, the CAVC invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
19893), aff'd. Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instances of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.

In particular, the amended regulation, 38 C.F.R. 
§ 3.358(c)(3), now provides:

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would not be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

However, in a precedent opinion, the VA Office of the General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.

Although claims for 38 U.S.C.A. § 1151 compensation benefits 
are not based upon active service connection, there are 
similarities in their adjudication including the requirement 
for a well-grounded claim.  See Boeck v. Brown, 6 Vet. 
App. 14, 16-17 (1993) (holding that a veteran must submit 
evidence sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to established a well-grounded claim.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded; if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992);  Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
see Contreras, supra.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.1-2, 4.3 (2004).


Factual Background

The evidence which was of record prior to the June 1996 
rating decision wherein the RO denied entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West 2002) for additional disability as 
caused by VA medical or surgical treatment of a right 
inguinal hernia repair in August 1991 is reported in 
pertinent part below.

The record reflects that the veteran had a right inguinal 
hernia repair in August 1991.  Following the surgical 
procedure, he continued to complain of pain in the area of 
the surgery.  

In October 1995, the veteran filed a claim of entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, claiming that he had a debilitating 
condition because VA "botched his hernia operation."  
Specifically, he claimed that he had continued pain in the 
area of the surgery, as well as additional pain in his back 
and legs.  

In a June 1996 decision, the RO denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for claimed residuals of a right inguinal 
hernia repair based on findings of status post normal right 
inguinal hernia repair and that there was no evidence of 
additional disability of the back or legs resulting from the 
right hernia repair in 1991.  The veteran was provided notice 
of his procedural and appellate rights; however he did not 
perfect his appeal.  The RO's June 1996 decision denying 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
claimed residuals of a right inguinal hernia is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).

In this case, the evidence added to the record since the RO's 
June 1996 decision consists of private and VA treatment 
records, many of which refer to an additional hernia repair 
surgery which took place in April 2001.  In his claim to 
reopen, the veteran reported that he has had continuous pain 
in the area of the 1991 hernia operation.  

He reported that a private doctor performed an outpatient 
procedure in April 2000 to help relieve some of the 
discomfort.  The veteran reported that the follow-up 
procedure did not improve his condition and that additional 
surgical procedures may be necessary.  

The record reflects that in March 2003, the veteran reported 
to a private doctor that he had been having pain in his right 
groin for over a year in an area where he had a previous 
right inguinal hernia repair done at the VA hospital.  He 
reported that he noticed a burning pain while lifting 
something and that he got occasional swelling and a mild 
bulge in the right groin area.  On examination, the examiner 
felt a slight bulge in the floor of the canal, somewhat 
greater on the right than on the left.  The examiner noted 
that the veteran did not have an obvious large bulge 
extending into the right hemiscrotum.  

The examiner discussed with the veteran that it was not 
unreasonable to consider re-exploring the area and patching 
the floor.  The examiner indicated to him that he could not 
guarantee that he would be totally pain-free after the 
operation.  

The veteran had a right inguinal herniorrhaphy with a large 
Marlex plug and patch repair in April 2000.  The pre-
operative diagnosis was recurrent right inguinal hernia.  The 
post-operative diagnosis was direct recurrent right inguinal 
hernia.  The findings during surgery included a large direct 
defect to the floor and internal ring with a large amount of 
preperitoneal fat.  A portion of the fat pad was removed.  
The internal ring was filled with a large Marlex plug and 
then a patch was placed over the floor and plug and wrapped 
around the spermatic cord, and held together with sutures.  

At a post-operative visit later in April 2000, the examiner 
checked the veteran's wound and removed the clip.  His 
incision looked good.  It was slightly swollen and enlarged, 
but the floor repair felt quite good and he was having very 
little pain.  

In October 2000, the veteran again returned to the doctor 
with complaints of some pain in the area of the right 
inguinal hernia repair.  On examination, there was a firm-
feeling area in the superior portion of his wound which was 
quite tender.  

On examining the inguinal floor, there did not seem to be 
much of a bulge at all, so the examiner believed the hernia 
repair was intact.  

In May 2001, the veteran returned to the doctor with 
complaints of persistent pain in the right groin area, the 
same problem he had since before the April 2000 surgery.  On 
examination, the examiner could not feel any type of hernia 
in the right inguinal canal.  His computerized tomography 
(CT) scan showed evidence of a very small seroma in the 
operative area.  It was less than 1.0 cm in diameter.  

In a May 2001 letter to the RO, the veteran's private doctor 
noted that he was referred to a pain consultant due to 
persistent pain in the right lower quadrant, which seemed to 
be related to a prior hernia repair.  The examiner did not 
feel that he had an inguinal hernia or recurrence at the time 
of the writing.  

The veteran was seen in the pain consultation clinic in May 
2001 with a chief complaint of right groin pain.  He 
described the pain as an aching characteristic, heaviness, 
but not any kind of stinging or electrical or shooting 
characteristic.  

On examination, the veteran had no real pain with even deep 
palpation over the hernia repair site.  The examiner could 
palpate no significant masses and he saw no evidence of a 
direct or indirect recurrence of the hernia.  There was no 
obvious numbness that he could elicit distal to the incision.  
Examination of the scrotum showed the testicles to be without 
mass and to be properly descended.  They were neither tender 
nor painful.  

The impression was that of right ilioinguinal pain that had 
spontaneously improved significantly in the last week.  
Etiology of the pain was unclear.  The examiner noted that 
the pain did not seem to be typical of an entrapment type 
syndrome.  

In a July 2002 letter to the RO, the veteran's private doctor 
indicated that he had returned in his office earlier that 
month for an evaluation of his previous hernia repair.  

The examiner noted that the veteran did satisfactorily after 
the surgery in April 2000, although even after his surgery he 
was left with post-hernia pain syndrome.  The examiner noted 
that the post-hernia pain syndrome had finally subsided 
somewhat, but that he still had tenderness at his scar with 
some mild bulging of the anterior abdominal wall.  The 
examiner did not think another operation was indicated, but 
felt that he had suffered from his surgery in that he still 
had post-operative pain and would probably never have a 
perfect result from his two surgeries.  

The veteran submitted two lay statements in support of his 
claim.  A long-time friend as well as his nephew both 
reported that his constant groin pain had begun shortly after 
the hernia surgery in 1991.  

At the personal hearing before a Hearing Officer at the RO in 
December 2002, the veteran testified that the right inguinal 
hernia repair surgery in July 1991 did not go well, and that 
he had had pain in the right groin area since then.  He also 
testified that the subsequent hernia repair surgery in April 
2000 did not alleviate his painful symptoms.  


Analysis

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the June 1996 decision.  
Furthermore, the evidence is material as to question of 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2004).



ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C. A. § 1151 for claimed 
residuals of an inguinal hernia repair, the appeal is granted 
to this extent only.  

REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in May 
2004, in connection with his current appeal, which is 
substantially compliant with Quartuccio, supra.

I.  38 U.S.C.A. § 1151

The Board finds that additional development is necessary 
before a decision on the merits of the veteran's claim can be 
reached.  Importantly, the veteran's private doctor has 
suggested that the veteran's pain in the right groin area may 
have resulted from the previous hernia repair surgeries, 
although he has not provided a rationale for this opinion.  

As such, the veteran should be provided with a VA examination 
to determine if it is at least as likely as not that his 
current complaints of pain constitute a disability that was 
caused by the August 1991 right inguinal hernia repair 
surgery.  

In addition, in view of the above determination that the 
veteran's claim is reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.

In particular, the Board notes that on his October 2002 VA 
Form 9, substantive appeal, the veteran requested a video 
conference hearing in lieu of a travel board hearing.  The 
veteran has not yet been afforded the requested video 
conference hearing.  The Board is aware that after the 
veteran requested a video conference, he veteran was provided 
with the option of appearing before a Hearing Officer at the 
RO; and he indeed exercised this option in December 2002.  
However, he never indicated that his testimony at the 
December 2002 RO hearing should be accepted in lieu of a 
video conference hearing before a Veterans Law Judge.  In 
other words, his acceptance of a personal hearing at the RO 
cannot be assumed to replace, or be held in lieu of, a 
hearing before a Veterans Law Judge.  As such, the veteran 
should be afforded the opportunity to appear at a video 
conference at that RO before a Veterans Law Judge.  

As noted herein above, and in light of the veteran's repeat 
hernia repair in April 2000, with continuing complaints of 
pain in the right groin area, the veteran should be afforded 
a VA examination to determine the likelihood that the veteran 
has current additional disability, due to a hernia repair 
surgery performed in August 1991.  In this regard, the Board 
points out that while several medical professionals have 
noted a history of pain in the right groin region, there is 
still no documentation of record to support the veteran's 
assertions that his hernia operation in 1991 was "botched."  
As such, an opinion regarding the likely etiology of the 
right groin pain is critical.  All opinions expressed must be 
supported with adequate rationale.  

II.  Service Connection for Depression

Finally, the veteran has submitted a claim of service 
connection for depression, which he claims is secondary to 
the long-term pain associated with the 1991 right inguinal 
hernia repair surgery.  

In this regard, the Board notes that the issue of service 
connection for depression, claimed as secondary to the 
residuals of a 1991 hernia repair is inextricably intertwined 
with the above described issue of entitlement to compensation 
under 38 U.S.C. § 1151 for claimed residuals of an inguinal 
hernia repair.  Thus, the veteran's secondary service 
connection claim must be deferred pending the outcome of his 
other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

Accordingly, the case is REMANDED for the following action:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran to ascertain whether he still 
desires to present testimony at a video 
conference hearing before a Veterans Law 
Judge and if so, such a hearing should be 
scheduled.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

4.  The VBA AMC should contact the 
veteran and request that he identify all 
previously unidentified healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
right inguinal hernia repair since the 
1991 surgery.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

6.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by a gastrointestinal 
specialist or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any additional 
disability resulting from the 1991 right 
inguinal repair surgery.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(1) Is it at least as likely as not that 
the veteran has additional 
disability(ies) that was/were caused or 
aggravated as a result of 1991 right 
inguinal surgery repair performed by VA?

(2) Is it at least as likely as not that 
any such additional disability(ies) 
was/were proximately caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing (or failing to furnish) the 
hospital care, medical or surgical 
treatment, or examination; or an event 
not reasonably foreseeable?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for additional disability as caused 
by VA medical or surgical treatment of a 
right inguinal hernia repair in August 
1991; and service connection for 
depression, claimed as secondary to 
residuals of the August 1991 right 
inguinal hernia repair.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims, and may result in 
their denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



